Citation Nr: 0900493	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for spina bifida.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability, including degenerative joint disease, to include 
as secondary to a service-connected left knee disability.

3. Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.

4. Entitlement to an increased (compensable) disability 
rating for service-connected tinea pedis.

5. Entitlement to a rating in excess of 10 percent for 
service-connected chondromalacia patella, left knee, from 
October 14, 1999 through April 28, 2004.

6. Entitlement to an increased disability rating for service-
connected chondromalacia patella, left knee, evaluated at 20 
percent from April 29, 2004.
7. Entitlement to an increased disability rating for service-
connected limitation of flexion of the left knee, evaluated 
at 10 percent from April 29, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In a March 2002 rating decision, the RO declined to grant a 
compensable rating for the veteran's service-connected 
bilateral hearing loss.  The RO also declined to grant an 
increased rating for the veteran's service-connected tinea 
pedis and chondromalacia patella, left knee, and continued 
the 10 percent rating.  The veteran timely filed a Notice of 
Disagreement (NOD) in May 2002.  Subsequently, in April 2003, 
the RO provided a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal in May 2003.  In 
June 2004, the RO issued another decision, which increased 
the rating for service-connected chondromalacia patella, left 
knee, to 20 percent, effective April 29, 2004, the date of 
the veteran's VA examination.  The RO also granted service 
connection for limitation of motion, left knee, and rated it 
10 percent effective April 29, 2004.  The RO provided a 
Supplemental Statement of the Case (SSOC) with respect to the 
veteran's bilateral hearing loss, tinea pedis, and 
chondromalacia patella claims in June 2004, June 2005, 
January 2007, February 2008, and June 2008.  The RO provided 
a SSOC with respect to the veteran's limitation of motion 
claim in February 2008 and June 2008.  

In December 1985, the veteran filed a request to reopen a 
claim for direct service connection for degenerative joint 
disease, right knee.  The RO declined to reopen this claim in 
a June 1996 decision.  The veteran filed a timely NOD in 
December 1996.  The RO provided a SOC in January 1997.  In 
February 1997, the veteran timely filed a substantive appeal, 
which contains the following statement:

The right knee is a direct result of my left knee 
and the injury in service.  Both knees were injured 
in service, the left more than the right.  This 
caused me to have to shift my weight to the right 
knee and this further aggravated this right knee to 
where I have been issued a knee brace for it also. 

The veteran withdrew the right knee claim in June 1997.  In 
July 2000, the veteran filed another request to reopen the 
right knee claim.  The RO, addressing direct service 
connection only, declined to reopen this claim in a March 
2002 decision.  The veteran filed a timely NOD in May 2002.  
The RO provided a SOC in April 2003 and thereafter, in May 
2003, the veteran timely filed a substantive appeal.  The RO 
submitted a SSOC in June 2004, June 2005, January 2007, 
February 2008, and June 2008.  

Although the RO considered direct service connection in its 
March 2002 decision that is the subject of this appeal, the 
veteran expanded this claim to include secondary service 
connection in the substantive appeal filed with respect to 
his previous claim.  Under these circumstances, the Board 
finds that the issue on appeal is service connection for 
degenerative joint disease, right knee, to include as 
secondary to a service-connected left knee disability.  It is 
pertinent to note that the Court of Appeals for Veterans 
Claims held that separate theories in support of a claim for 
a particular disability are to be adjudicated as one claim.  
See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).

In December 1984, the veteran filed a claim for service 
connection for a low back disorder.  In an October 1985 
rating decision, the RO denied service connection for 
degenerative joint disease of the lumbosacral spine, spina 
bifida occulta L5-S1, and chronic lumbosacral strain.  The 
veteran did not file a NOD with respect to these issues.  In 
December 1985, the veteran sought to reopen his "back" 
claim.  The RO denied this claim in a June 1996 decision.  
Again, the veteran did not file a NOD.  In September 2000, 
the veteran filed a claim for service connection for a low 
back disorder, characterized in his own words as spina bifida 
occulta.  In a March 2002 decision, the RO declined to reopen 
this claim, finding that the veteran had not submitted new 
and material evidence.  The veteran filed a timely NOD in 
January 2003.  In May 2003, the veteran submitted a Form 9 
even though the RO had not yet issued a SOC.  The RO issued 
another decision in September 2003 denying service connection 
on the basis that the condition was a congenital defect and 
was not aggravated by service.  In a May 2005 correspondence, 
the veteran requested that the RO obtain records concerning 
his spina bifida.  The RO construed this statement as a 
request to reopen the spina bifida claim (which was still 
pending at the time).  In a June 2005 letter, the RO informed 
the veteran that the appeal period for this claim had 
expired.  However, in a December 2005 decision, the RO 
declined to reopen the claim for failure to submit new and 
material evidence.  The veteran submitted a NOD in January 
2006, in which he states that "[spina bifida] is caused by 
Agent Orange, Agent Blue and Agent White that was sprayed in 
Vietnam."  The RO provided a SOC in May 2006.  The veteran 
did not file a timely substantive appeal.  

The Board finds that a substantive appeal is not required 
since the May 2006 SSOC led the veteran to believe that the 
September 2000 request to reopen his spina bifida claim was 
still pending on appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board may waive 
the timely filing of a substantive appeal, even if the 
veteran has not submitted a request for extension of the time 
period in which to file the substantive appeal.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 
4 Vet. App. 9, 17 (1993)); c.f. Roy v. Brown, 5 Vet. App. 
554, 556 (1993) (holding that an extension of time in which 
to file a substantive appeal could not be granted unless a 
request for extension was made in accordance with the 
provisions of 38 C.F.R. § 20.303).  In accordance with the 
Veterans Claims Court's holding in Beyrle, the Board waives 
the filing of a timely substantive appeal with respect to the 
spina bifida issue, because the veteran may have been led to 
believe that he had, in fact, perfected an appeal.  See also 
Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003). 

The veteran has not indicated that he would like a hearing on 
these matters.

The Board comments that the veteran had applied for total 
disability based on individual unemployability (TDIU), which 
the RO granted in its July 1997 decision, effective from 
February 26, 1997.  Also, the veteran filed an application 
for automobile and/or adaptive equipment in March 2004, which 
the RO subsequently granted.  Accordingly, these matters have 
been resolved.

In October 1999, the veteran filed an annual clothing 
allowance application.  This issue is not developed for 
appellate consideration and is referred to the RO for 
appropriate action.

Other Matter

In July 2000, the veteran filed a claim for an increased 
rating for PTSD.  The RO continued the 50% disability rating 
in the March 2002 rating decision.  The veteran has not filed 
a NOD with respect to this issue.  In January 2003, the 
veteran filed a claim for an earlier effective date for the 
50 percent rating.  The RO denied the claim in a September 
2003 rating decision.  The veteran filed a NOD with respect 
to the effective date assigned in January 2006, over two 
years after he was notified of the rating decision.  The 
veteran must submit a notice of disagreement within one year 
from the date that the agency mails notice of the 
determination.  38 U.S.C.A. 
§ 7105A(a); 38 C.F.R. § 20.302(a).  Therefore, the PTSD claim 
is not on appeal.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

As explained below, the reopened claim for service connection 
for a right knee disability, to include degenerative joint 
disease is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. In an October 1985 rating decision, the RO denied the 
veteran's claim for service connection for spina bifida; the 
veteran did not file a timely substantive appeal.

3. The evidence submitted since the October 1985 decision 
includes VA medical records, private provider records, and 
part of an article on spina bifida.  This evidence does not 
bear directly and substantially upon the specific matters 
under consideration; it is either redundant or not so 
significant by itself or in connection with evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for spina bifida.

4. In a June 1996 rating decision, the RO denied the 
veteran's claim for degenerative joint disease, right knee; 
although the veteran filed a timely substantive appeal, he 
later withdrew the claim.

5. The evidence submitted since the June 1996 decision 
includes VA medical records.  This evidence is so significant 
that it must be considered to fairly decide the merits of the 
claim. For service connection for a right knee disability

6. Prior to August 17, 2001, the veteran's service-connected 
tinea pedis of the feet was manifested by very severe, dry, 
scaling and desquamation of both soles that extended to the 
margins of the feet and severe thickened, dystrophic toenails 
that more nearly approximates exfoliation involving an 
extensive area; there is no medical evidence to show that it 
was productive of exudation, constant itching, extensive 
lesions or marked disfigurement.  

7.  From August 17, 2001, the veteran's tinea pedis has be3en 
manifested by slight exfoliation on no more than a nonexposed 
or small area, which is less than 5 percent of the entire 
body, and no more than topical therapy has been required 
during the past 12-month period.  The disability does not 
require intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs.

8. The veteran's average pure tone decibel losses and speech 
discrimination percentages from the April 2004 VA 
audiological examination converts to Roman numeral 
designation of I for the right ear and II for the left ear.

9. The veteran's average pure tone decibel losses and speech 
discrimination percentages from the September 2006 VA 
audiological examination converts to Roman numeral 
designation of I for both ears.

10. From October 14, 1999 to April 28, 2004, the veteran's 
service-connected left knee disability was productive of 
complaints of pain and swelling and limitation of flexion to 
no less than 100 degrees; it was not productive of limitation 
of extension, instability, subluxation, or frequent episodes 
of locking with pain and effusion into the joint.  

11. From April 29, 2004, the veteran's service-connected left 
knee disability has been manifested by limitation of flexion 
to 90 degrees, limitation of extension to 15 degrees, 
moderate instability, swelling, and stiffness; it has not 
been productive of subluxation, frequent episodes of locking 
with pain and effusion into the joint or ankylosis.


CONCLUSIONS OF LAW

1.  The October 1985 RO decision that denied the veteran's 
service connection claim for spina bifida is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.1103 (2008).

2.  Evidence received since the October 1985 RO decision 
denying a claim for spina bifida is not new and material; the 
claim is not reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001).

3.  The December 1996 RO decision that denied the veteran's 
claim for service connection for a right knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.1103 (2008).

4.  Evidence received since the June 1996 RO decision denying 
service connection for degenerative joint disease of the 
right knee, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

5.  The criteria for a 10 percent rating for tinea pedis, 
prior to August 17, 2001, but no more than10 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Codes 7806, 
7813 (2001); Hart v. Mayfield, 21 Vet. App. 505, 509-10 
(2007).

6.  The criteria for a compensable rating for tinea pedis, 
from August 17, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.21, Diagnostic Codes 7806, 7813 (2008).

7.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 &  Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 & Tables VI, VIa, VII 
(2008).

8.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia patella of the left knee 
from October 14, 1999 to April 28, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008); VAOPGCPREC 
23-97; VAOPGCREC 9-98; VAOPGCPREC 9-04.

9.  The criteria for a rating in excess of 20 percent for 
service-connected chondromalacia patella (other than 
limitation of flexion and extension) of the left knee from 
April 29, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008); VAOPGCPREC 23-97; VAOPGCREC 9-
98;

9.  The criteria for a rating in excess of 10 percent for 
service-connected limitation of flexion, left knee, from 
April 29, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2008); VAOPGCPREC 9-04.

10.  The criteria for a separate rating of 20 percent for 
service-connected limitation of extension, left knee, from 
April 29, 2004, is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2008); VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA with 
respect to his spina bifida and increased rating claims.  
Furthermore, the Board has rendered a decision in favor of 
the veteran's claim for service connection for right knee 
degenerative joint disease, finding that new and material 
evidence has been secured to reopen his claim.  Accordingly, 
a further discussion of the VCAA duties is unnecessary at 
this time with respect to this aspect of the veteran's 
appeal.  The reopened claim is further addressed in the 
remand below. 

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board comments that the VCAA, 
enacted in November 2000, has retroactive effect to a claim, 
such as the instant one on appeal, that was pending before VA 
or the Board prior to that date.  Pelegrini v. Principi, 18 
Vet. App. 112, 118 (2004) ("This Court consistently has 
applied the VCAA to cases pending before VA at the time of 
the VCAA's enactment"); see 66 Fed. Reg. 45620, 45629 (Aug. 
29, 2001) (construing most VCAA provisions to apply "to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date"); see also Bernklau v. 
Principi, 291 F.3d 795, 806 & n.9 (Fed. Cir. 2002) 
(recognizing provisions of 66 Fed. Reg. 45,629 (Aug. 20, 
2001) as permitting retroactive application of VCAA to claims 
pending before the Board at the time of VCAA's November 2000 
enactment).  Accordingly, although the veteran filed his 
claims in July 2000 and September 2000, the provisions of the 
VCAA still apply.  In the instant case, the Board finds that 
VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in terms of an increased 
rating claim, VCAA duties require: (1) that VA inform the 
claimant that to substantiate an increased rating claim, he 
must provide (or ask the Secretary to obtain) medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that the worsening has had on 
the claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  
In addition, the Vazquez Court noted that if the Diagnostic 
Code under which the claimant had been rated contains 
criteria for a higher disability rating that he could not 
satisfy by demonstrating merely a noticeable worsening and 
accompanying impact on employment and daily life, but could 
only demonstrate such worsening by providing certain test 
results or specific measurements, VA must provide at least 
general notice of this requirement.  Id.

The Court has also held that in the context of reopening a 
claim, as here, in addition to providing notice of what 
evidence is needed to reopen the claim, VA must also provide 
notice of the information and evidence required to 
substantiate the claimant's entitlement to the underlying 
compensation benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  Thus, in order to comply with VCAA in this context, 
the RO must apprise the claimant of what constitutes "new and 
material evidence," as well as what evidence will support the 
underlying claim.  Id. at 9.

The November 2003, April 2005, June 2005, March 2006, July 
2007, and May 2008 letters from the RO satisfy most of these 
mandates.  The November 2003, June 2005, and July 2007 
letters informed the veteran that he must offer new and 
material evidence in support of his claim and defined these 
terms.  The April 2005 and July 2007 letters informed the 
veteran about the type of evidence needed to support his 
increased rating claims, namely, proof that his service-
connected bilateral hearing loss, tinea pedis, and left knee 
disabilities had increased in severity.  These letters 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  The letters 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  The March 2006, July 2007, and May 2008 letters 
also specifically asked the veteran to provide VA with any 
other supporting evidence or information in his possession, 
and apprised him of the Dingess and Vazquez requirements 
relating to the calculation of disability ratings and 
assignment of effective dates.  Although not required to do 
so, the RO also specifically asked the veteran to provide VA 
with any other supporting evidence or information in his 
possession in the April 2005, June 2005, and July 2007 
letters.  See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008) 
(providing that for "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  The veteran was received notice of 
the evidence needed to substantiate his service connection 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, VA did not provide such notice to the veteran prior to 
the March 2002 rating decision that is the subject of this 
appeal.  

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, 487 F.3d 892 
(2007).

Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice together with readjudication of the claims, as 
demonstrated by the May 2006 SOC and the numerous SSOCs.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, 19 Vet. App. at 128.
b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  Absent new and material 
evidence, there is no duty to provide an examination or 
medical opinion with respect to the veteran's application to 
reopen a claim for service connection for spina bifida.  See 
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)iii.  The 
instant Board decision reopens the claim for service 
connection for a right knee disability; this matter is 
further addressed in the remand below.  The veteran was 
afforded several examinations, the most recent being 
September 2006, to evaluate his tinea pedis, hearing loss, 
and left knee disability, which were thorough in nature and 
adequate for rating purposes.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 


II. New and Material Evidence

a. Law and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

As this claim to reopen was received on March 22, 2001, the 
revised regulation is not applicable.  Specifically, the 
veteran should be provided definitions of "new" and 
"material" that track the language of 38 C.F.R. § 3.156(a) 
effective for claims filed prior to August 29, 2001, which is 
a more favorable standard.  It is pertinent to note that, 
under the less stringent criteria, the court has held that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).  See also Rodriguez v. Nicholson, 19 
Vet. App. 275, 289 (2005) (recognizing that the 2001 
amendment to § 3.156(a), which made the "new and material 
evidence" standard more stringent, applies to "any claim for 
benefits received by VA on or after August 29, 2001").

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").
b. Analysis

Spina Bifida

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2008).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)), 
held in essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, while congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; if superimposed injury or disease occurred, 
the resultant disability might be service-connected.  Id. 

Evidence of record at the time of the October 1985 Board 
decision that denied service connection for spina bifida 
included a report from an October 1980 motor vehicle accident 
that the veteran was involved in.  Other evidence of record 
included a December 1980 treatment record, which indicates 
that the veteran complained of low back pain "without 
neurological signs" and an X-ray that revealed spina bifida.  
A September 1985 VA examination report diagnosed 
osteoarthritis in the veteran's lower back while the X-ray 
revealed spina bifida.  (The Board notes that the veteran's 
December 1984 claim for degenerative joint disease of the 
lumbar spine was denied by the RO in October 1985.  December 
1985 and September 2000 requests to reopen this claim were 
denied by the RO in June 1996 and March 2002).  

The veteran has not submitted any new or material evidence to 
show that he incurred a superimposed injury, or that his 
congenital back condition (spina bifida) was aggravated 
during service.  Further, no evidence has been received that 
tends to establish that the veteran has any current back 
disability related to service.  The evidence added to the 
record includes an April 1994 X-ray that revealed 
degenerative disc disease of the lumbar spine and 
"insignificant spina bifida," as well as a February 1997 VA 
examination, which diagnosed chronic low back pain without 
motor deficit or radiation.  Also of record is a January 1998 
bone scan, which revealed that a focus of intensely increased 
activity in the T8 vertebral region "most likely represents 
degenerative or possibly post traumatic change."  Other 
evidence received includes an August 2000 private treatment 
record, which contains a diagnosis of degenerative joint 
disease of the back, and a July 2002 X-ray that showed 
degenerative changes of the lumbar spine but contained no 
finding of spina bifida.  While this evidence is new in the 
sense that it was not of record at the time of the prior 
denial of service connection for spina bifida but it is 
either cumulative of the evidence submitted prior to the 
October 1985 decision, not relevant to the specific claim at 
issue here-service connection for spina bifida-or not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  No new and material evidence 
has been received to reopen the veteran's claim.  See 38 
C.F.R. § 3.156(a) (2001) (as effective for claims filed prior 
to August 29, 2001).  Thus, the application to reopen the 
claim for service connection for spina bifida must be denied.

Right Knee

The veteran contends that he injured his right knee during 
service.  The veteran's claim was originally denied by an 
October 1985 rating decision.  The RO noted that the SMRs 
established right knee trauma and abrasion due to the in-
service September 1980 motor vehicle accident, as well as a 
history of knee injuries in 1969, 1973, 1975 and 1979, but 
noted that the VA examiner found no degenerative joint 
disease.  The veteran did not appeal the October 1985 rating 
decision and it became final.  38 U.S.C.A. § 7105.

In December 1985, the veteran filed an application to reopen 
his claim for service connection for degenerative joint 
disease, right knee.  He submitted VA treatment records, 
including an April 1994 X-ray, which revealed right knee 
joint narrowing, and a June 1995 X-ray, which revealed 
chondromalacia.  Other evidence of record included a December 
1995 treatment record, which indicated that a physical 
examination was normal.  A January 1996 X-ray revealed 
spurring in the right knee.  The RO issued a June 1986 rating 
decision finding that the veteran had not submitted new and 
material evidence.  The veteran filed a timely NOD.  The RO 
provided a SOC in January 1997, the veteran filed a timely 
substantive appeal in February 1997.  However, he withdrew 
this claim in June 1997.

In July 2000, the veteran filed his current application to 
reopen his claim for service connection for degenerative 
joint disease, right knee.  The evidence submitted since the 
June 1986 decision consists of VA medical records.  

The Board finds that the veteran has submitted new and 
material evidence in support of his claim.  Specifically, the 
post-June 1986 record reveals an August 1996 arthroscopy that 
noted grade II chondromalacia of the patella, grade III 
chondromalacia of the lateral tibial plateau, grade I 
chondromalacia of the medial tibial plateau, and an old ACL 
tear.  In addition, a September 1996 orthopedic treatment 
note containing the following statement:

[The veteran] states hurt his right knee in Sept 
1980 in service (Tore ACL at that time) which is 
consistent with injuries noted at time of knee 
scope.  ACL deficient knee is a known cause of 
early arthritic changes of the knee.

Also of record is a February 1997 VA examination report that 
contains a diagnosis of degenerative joint disease and 
"right knee motor vehicle accident with subsequent anterior 
cruciate ligament tear."  

These documents qualify as new and material because they were 
not previously submitted and are not cumulative or redundant 
of previously considered evidence.  This additional evidence 
in question bears directly and substantially upon the matter 
of service connection for a right knee disability and is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156(a) (2001) (as effective for claims filed prior to 
August 29, 2001).  Specifically, these documents contain a 
diagnosis of right knee degenerative joint disease and a 
positive, although speculative, nexus opinion.  Accordingly, 
reopening of the claim for service connection for a right 
knee disability, to include degenerative joint disease, is 
warranted.  This matter is further addressed in the remand 
below.


III. Increased Ratings

a. Law and Regulations 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Tinea Pedis

Service connection for tinea pedis was granted by the RO in 
October 1985, when a zero percent evaluation was assigned, 
effective from November 10, 1984, under Diagnostic Code 7813.  
This diagnostic code provides rating criteria for 
dermatophytosis and provides that tinea pedis is to be rated 
based on disfigurement of the head, face or neck, scars or 
dermatitis, depending upon the predominant disability.  Such 
rating has remained in effect since it was originally 
assigned.  As the veteran's tinea pedis does not involve the 
head, face or neck and there is no permanent scar or 
disfigurement, the Board finds that dermatitis is the most 
predominant disability and Diagnostic Code 7813, located in 
38 C.F.R. § 4.118, contain the criteria that most resembles 
the disability at issue.

During the pendency of the appeal, VA modified the rating 
criteria applicable to the evaluation of skin disabilities.  
See 67 Fed. Reg. 49,590 (July 31, 2002), effective August 30, 
2002.  Because these changes occurred while this appeal was 
pending, the Board must consider the new, as well as the 
former, criteria.

With respect to the change in the criteria for rating skin 
diseases, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies. If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis (including tinea 
pedis) is to be rated as scars, disfigurement, etc. or on the 
extent of constitutional symptoms, physical impairment.  38 
C.F.R. 
§ 4.118, Diagnostic Code 7813 (effective prior to August 30, 
2002).  In this case, the Board concurs with the RO in 
finding that the veteran's skin disease should be rated under 
dermatitis or eczema, as the medical evidence does not show 
that his tinea pedis is manifested by disfigurement or scars.

Prior to August 30, 2002, Diagnostic Code 7806, the code for 
rating dermatitis or eczema, provided for a 10 percent rating 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating was 
assigned if there was exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was assigned if there was ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant. 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to Aug. 30, 2002).

Effective August 30, 2002, DC 7806 was amended and as revised 
provides that dermatitis or eczema is rated as disfigurement 
on the head, face or neck or scars, depending upon the 
predominant disability.

38 C.F.R. § 4.118, DC 7806 sets forth the criteria for 
dermatitis and eczema and provides that a noncompensable 
disability rating is assigned when there is less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent rating is 
warranted when there is at least 5 percent, but less than 20 
percent, of the entire 10 body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
Higher ratings are warranted when the dermatitis or eczema 
affects a greater percentage of the skin or requires 
intermittent systemic therapy such as corticosteroid or other 
immunosuppressive drugs for a total duration of six weeks or 
more.  See Diagnostic Code 7806, 38 C.F.R. § 4.118 (2008).

Bilateral Hearing Loss 

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through 
§ 4.87, which contain the governing provisions, tables and 
diagnostic codes.  As a preliminary matter, an evaluation of 
the degree of hearing impairment requires results from an 
audiological examination, which must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
auditory test, to be conducted by a state-licensed 
audiologist.  38 C.F.R. § 4.85(a); see Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998) (noting that disability 
rating assignments are based on average scores of pure tone 
decibel loss and percent of speech discrimination); but see 
38 C.F.R. §§ 4.85(c), 4.86 (permitting ratings by using only 
the pure-tone auditory threshold test scores in certain 
circumstances).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Pure tone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels  ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the pure 
tone audiometry test.  38 C.F.R. 
§ 4.85(b) & Table VI.  The applicable Roman numeral 
designation in any given case is determined by applying these 
test figures to the Table, and locating the designation found 
at the intersection of those two figures.  38 C.F.R. § 
4.85(b) &  Table VI; Acevedo-Escobar, 12 Vet. App. at 10 
(noting that the Board simply must apply the scores provided 
by the exam to the slots in Table VI to calculate the Roman 
numeral designation for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. § 
4.85(e); Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal 
rows in Table VII represent the ear having better hearing, 
while vertical columns represent the ear with poorer  
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the pure tone 
threshold average, and not on the Maryland (CNC) speech 
recognition  test.  38 C.F.R. § 4.85(c) (entitled "Numeric 
Designation of  Hearing Impairment Based Only on Pure tone 
Threshold Average").  It provides that "Table VIa will be 
used when .  . . indicated under the provisions of § 4.86."  
38 C.F.R. § 4.85(c).  38 C.F.R. § 4.86, in turn, provides 
that: "(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a). Subsection (b) of § 4.86 states that "[w]hen the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will  
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

Left Knee

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5261, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee permits a 30 percent rating for 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, while a veteran will garner 
a 40 percent rating with flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a veteran has 
flexion between 20 degrees and 45 degrees, he will generate a 
50 percent rating and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

VAOPGCPREC 9-2004 (September 17, 2004) held that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  As 
such, if the evidence of record reflects compensable loss of 
both flexion and extension of the right leg, the veteran 
would be entitled to the combined evaluation under Diagnostic 
Codes 5260 and 5261, per the combined ratings table in 
38 C.F.R. § 4.25.

The Board is cognizant of the fact that separate ratings may 
be assigned for knee disability under Diagnostic Codes 5257 
and the codes for rating limitation of motion (5260 and 5261) 
where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007) 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The Court recognized that 
if VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the  
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the  
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

b. Analysis 

Tinea Pedis

A December 1999 VA treatment note indicates that the veteran 
had very severe, dry, scaling and desquamation of both soles 
that extended to the margins of the feet.  He also had severe 
thickened, dystrophic toenails.  The diagnosis was tinea 
pedis and tinea unguium.  The clinician prescribed 
itraconazole, salicylic acid, and micatin powder. 

On the September 2000 VA examination, the veteran's feet were 
"unremarkable."  The diagnosis was chronic intermittent 
tinea pedis.
Upon an August 17, 2001 VA examination, the veteran was noted 
to have tinea pedis on the plantar aspect with some 
discoloration and dystrophy of the toenails. There was no 
ulceration, but there was some evidence of mild skin 
exfoliation and scaling on both feet.  No systemic 
manifestation was noted.  The diagnosis was chronic 
intermittent tinea pedis, currently stable.

A November 2001 VA treatment note indicates that the 
veteran's tinea pedis was under "good control" with mild, 
periodic flare ups.

A September 2006 VA examination revealed "no active 
problem."  The veteran reported that his tinea pedis was 
controlled with medication.  The clinician noted that the 
veteran's tinea pedis affected zero percent of his body.

Applying the rating criteria to the pertinent facts 
summarized above, the Board finds that a 10 percent rating, 
but no more than 10 percent, is warranted for tinea pedis 
prior to August 17, 2002 and a compensable rating for tinea 
pedis from August 17, 2001 is not warranted.  The medical 
evidence showed very severe, dry, scaling and desquamation of 
both soles that extended to the margins of the feet, along 
with severe thickened, dystrophic toenails prior to the 
August 17, 2001 examination.  The medical evidence beginning 
with that examination did not demonstrate more than slight 
exfoliation.  The veteran had a nail fungus, but no findings 
of tinea pedis with exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  He did not 
meet or approximate the criteria for a compensable evaluation 
from August 17, 2001.  38 C.F.R. §§ 3.102, 4.118, Diagnostic 
Code 7806 (prior to August 30, 2002).

The Board also finds no basis to warrant a compensable rating 
under the current rating criteria effective from August 30, 
2002.  Clinical findings do not show that the veteran's tinea 
pedis affects more than 5 percent but less than 20 percent of 
the entire body or more than 5 percent of exposed areas 
affected, or the need for intermittent systemic therapy, 
during the past 12-month period.  As such, the preponderance 
of the evidence is against a higher rating for tinea pedis 
beginning from August 30, 2002.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

Bilateral Hearing Loss

September 1999 VA treatment records indicated that the 
veteran received hearing aids.

The veteran's April 2004 VA audiological examination, which 
included a pure tone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the pure tone 
threshold test, in the right ear, decibels of 25, 25, 55 and 
65 were reported for frequencies of 1000, 2000, 3000 and 4000  
hertz respectively; in the left ear, decibels of 25, 25, 75 
and 80 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these pure tone 
threshold scores amounted to 42.5 (rounded up to 43) for the 
right ear and 51.25 (rounded down to 51) for the left ear.  
The Maryland (CNC) word list speech recognition test 
demonstrated 96 percent for the right ear and 88 percent for  
the left ear.  In light of the veteran's test scores, the 
Board notes that 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 43 average pure tone threshold and 96 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 51 average pure tone threshold and 
88 percent speech recognition leads to a designation of II.  
Inserting the Roman numeral designations of I (better ear) 
and II (poorer ear) into Table VII yields a disability rating 
of zero percent.  

The veteran's September 2006 VA audiological examination, 
which included a pure tone threshold test and a Maryland 
(CNC) word list test, generated the following scores: For the 
pure tone threshold test, in the right ear, decibels of 20, 
25, 55 and 70 were reported for frequencies of 1000, 2000, 
3000 and 4000  hertz respectively; in the left ear, decibels 
of 25, 25, 75 and 80 were reported at frequencies of 1000, 
2000, 3000, and 4000 hertz respectively.  The average of 
these pure tone threshold scores amounted to 42.5 (rounded up 
to 43) for the right ear and 51.25 (rounded down to 51) for 
the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 94 percent for the right ear 
and 92 percent for the left ear.  In light of the veteran's 
test scores, the Board notes that 38 C.F.R. § 4.86, relating 
to exceptional patterns of hearing impairment, has no 
application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 43 average pure tone threshold and 94 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 51 average pure tone threshold and 
92 percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I (better ear) 
and I (poorer ear) into Table VII yields a disability rating 
of zero percent.  

Accordingly, because the results of the April 2004 and the 
September 2006 audiological examinations generate a zero 
percent disability rating, the Board concludes that the 
veteran is not entitled to an increased rating for his 
bilateral hearing loss.  See Lendenmann, 3 Vet. App. at 349. 

While the Board empathizes with the veteran's hearing 
impairment and apparent dissatisfaction with the current 
rating, it must conclude, based on the results of mandatory 
auditory tests and the mechanical application of relevant 
regulations by which the Board is bound, that the level of 
his disability does not rise to a compensable rating.  See 38 
C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101(a). 

For the reasons stated above, the Board finds that 
compensable ratings for the veteran's tinea pedis and 
bilateral hearing loss are not warranted.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine does not apply.  See Ortiz v.  
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56. 
Left Knee

The veteran submitted to a VA examination of the left knee in 
December 1999.  At this time he complained of pain, weakness, 
stiffness, fatigability, and lack of endurance.  He reported 
constant and daily discomfort, with increased pain upon 
stooping and navigating stairs.  Current treatment consisted 
of medication, rest, and a knee brace.  The veteran reported 
no episodes of dislocation or recurrent subluxation and he 
had no inflammatory arthritis.  This disability adversely 
affected the veteran's normal recreational and household 
activities.

A physical examination revealed that the veteran had flexion 
from zero degrees to 130 degrees, with evidence of pain on 
flexion at 100 degrees to 130 degrees.  The clinician was 
"unable to estimate" additional pain, fatigue, weakness, 
lack of endurance or loss of coordination with repetitive 
movement.  The veteran exhibited no edema, effusion, or 
instability.  The clinician did note tenderness throughout 
the joint.  The veteran ambulated with an antalgic gait 
favoring the left lower extremity limp.  He had no ankylosis.  
X-rays were normal.  The diagnosis was patella femoral 
syndrome of the left knee.

The veteran again underwent a VA examination of the knee on 
September 2000.  The veteran reported instability and 
occasional swelling but no redness or effusion.  He took 
Celebrex in addition to using an analgesic balm and a knee 
brace.  The veteran had no inflammatory arthritis.  This 
disability had a moderate to severe impact on the veteran's 
daily life.

A physical examination revealed no swelling, redness, or 
effusion.  The Drawer sign was negative.  Tenderness was 
noted "more medially than laterally at the knee joint 
line."  The veteran had extension zero degrees with pain the 
last 10 degrees, and flexion to 110 degrees with pain from 90 
to 110 degrees.  In response to the question concerning 
additional limitation of fatigue or change in range of motion 
with repetitive use, the clinician answered "FLARE-UP."  
(Emphasis in original.)  The veteran limped.  There was no 
ankylosis.  Based on these data, the examiner diagnosed the 
veteran with degenerative joint disease with limitation of 
range of motion, chronic pain, and instability.  

March 2001 VA treatment notes indicate that left knee range 
of motion was 0 to 130 and tender on extreme flexion.  The 
veteran reported that he had an active lifestyle and walked 
"a great deal."

The veteran submitted to another VA examination of the knee 
on August 17, 2001.  The veteran reported instability, lack 
of endurance, and occasional swelling but no redness.  He 
continued to take Celebrex in addition to using an analgesic 
balm and a knee brace.  However, he reported "a couple of 
episodes of flare-up" during which he received steroid 
therapy.  The veteran had no inflammatory arthritis.  This 
disability had a severe impact on the veteran's daily life.

A physical examination revealed no swelling, redness, or 
effusion.  Slight tenderness was noted on the joint line.  
The veteran had extension zero degrees, and flexion to 125 
degrees with pain from 90 to 125 degrees.  The clinician 
noted that the veteran limped.  There was no ankylosis.  A 
March 2001 X-ray was unremarkable.  Based on these data, the 
examiner diagnosed history of left knee injury with chronic 
pain and residual with tendonitis.  

The veteran again underwent a VA examination of the knee in 
April 2004.  The veteran reported pain, weakness, daily 
stiffness, swelling 2-3 times per week, heat, redness, 
locking, instability 2-3 times per day, and fatigability.  He 
rated the pain 9/10, but indicated that he did not like to 
take pain medication.  Instead, he used a knee brace all day 
in addition to a support cane.  He reported flare-ups after 
walking more than 20 feet.  The veteran had difficulty with 
"pivoting turning movements" and was unable to go up and 
down stairs.  His standing and walking were limited to 5 
minutes, and there was guarding with movement.

A physical examination revealed moderate medial lateral 
instability and slight varus deformity.  There was no edema, 
warmth, or effusion.  Pain was noted at the medial lateral 
aspect and inferior patellar borders.  The veteran had 
extension "lacking by 15 degrees" and flexion from 90 to 
110 degrees with pain.  The veteran's gait was antalgic and 
assisted.  There was no ankylosis or inflammatory arthritis.  
Based on these data, the examiner diagnosed the veteran with 
left knee chondromalacia patella.  

The veteran's most recent VA examination took place in 
September 2006.  He reported pain that he rated 6/10 with 
weakness, stiffness, heat, instability, and lack of 
endurance.  He continued to use an analgesic balm, knee 
brace, and cane.  The veteran reported pain rated as 9/10 1-2 
times per month associated with twisting and locking that 
lasted one hour.  However, these flare-ups did not result in 
additional limitation of motion or functional impairment.  
The veteran had no inflammatory arthritis.  This disability 
had no effect on the veteran's daily activities or his 
occupation, as he was "disabled due to multiple medical 
causes." 

A physical examination revealed no pain or weakness, but 
tenderness in the subpatellar area upon palpation was noted.  
The veteran had extension zero degrees, and flexion to 90 
degrees.  No pain with motion was noted.  McMurray's test was 
normal.  Varus and valgus were neutral.  There was no change 
in motion upon repeated and resisted testing.  The veteran's 
gait was normal without limitations.  There was no ankylosis 
or inflammatory arthritis.  X-rays revealed a normal left 
knee joint.  The examiner diagnosed retropatellar pain 
syndrome but was unable to determine additional limitation 
due to flare-ups.
  
From October 14, 1999 to April 28, 2004

The Board determines that the evidence preponderates against 
the veteran's claim for a rating in excess of 10 percent for 
his service-connected left knee disability from October 14, 
1999 to April 28, 2004.  Upon December 1999 and March 2001 VA 
examinations, the veteran exhibited flexion to 130 degrees, 
which was further limited to 100 degrees due to pain in 
December 1999.  Upon a September 2000 VA examination, the 
veteran exhibited flexion to 110 degrees, which was further 
limited to 90 degrees due to pain.  Upon an August 2001 VA 
examination, the veteran exhibited flexion to 125, which was 
further limited to 90 degrees due to pain.  These results 
fall well outside the range of limitation of flexion to 30 
degrees or less as contemplated for a 20 percent rating under 
Diagnostic Code 5260.  In addition, those examinations showed 
no limitation of extension.  The 10 percent rating 
contemplates the veteran's limitation of flexion to 90 
degrees.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  The provisions of 38 C.F.R. §§ 4.40, 4.45 do not 
afford a basis for an increased schedular evaluation for the 
left knee because the medical evidence does not show 
additional limitation of flexion or extension of due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that would support a rating in excess of 10 percent 
(see DeLuca v. Brown, 8 Vet. App. 206-07 (1995)) or a 
separate compensable rating under VAOPGCPREC 9-04 (separate 
ratings for limitation of flexion and limitation of 
extension), nor is there any such additional limitation of 
motion due to weakness, excess fatigability, incoordination 
or any other symptom or abnormal objective finding.

The evidence does not support an award for an increased 
rating under Diagnostic Code 5256, which necessitates 
ankylosis of the knee, Diagnostic Code 5257, which requires 
recurrent subluxation or lateral instability of the knee, or 
Diagnostic Code 5258, which requires dislocated, semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint, as the December 1999, September 
2000, March 2001 and August 2001 VA examinations were 
negative of such clinical findings.  While the veteran has 
given a history of left knee instability, the objective 
examinations showed that tests for stability were normal.  
Diagnostic Code 5262 is not applicable as service connection 
is not in effect for nonunion or malunion of the tibia and 
fibula and there is no X-ray evidence of such.  As there is 
no objective medical evidence of instability of the left 
knee, a separate compensable rating under VAOPGCPREC 23- 97 
and VAOPGCREC 9-98 is not warranted.

In summation, from October 14, 1999 to April 28, 2004, the 
veteran's service-connected left knee disability was 
manifested by limitation of flexion to no less than 90 
degrees; it was not productive of instability, subluxation, 
or frequent episodes of locking with pain and effusion into 
the joint.  The September 2000 examination showed a lack of 
10 degrees of extension at that time, with consideration of 
pain, but such is taken into account by the 10 percent rating 
that was in effect for this initial period of time.  See 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5261; DeLuca, 
supra.  There was no other indication of limitation of 
extension.  Accordingly, a rating in excess of 10 percent for 
chondromalacia patella, left knee, is not warranted for this 
time period.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against this aspect of the 
veteran's increased rating claim from October 14, 1999 to 
April 28, 2004.  Therefore, the benefit of the doubt doctrine 
does not apply to this part of the appeal.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.

From April 29, 2004

The evidence of record during the period in question does not 
demonstrate severe left knee impairment due to subluxation or 
lateral instability such as to justify the next higher 30 
percent rating under Diagnostic Code 5257.  The April 2004 VA 
examination indicated only moderate instability of the left 
knee joint with slight instability upon varus maneuver.  
While the veteran complained of his knees giving out on a 
daily basis in April 2004, he did not complain of frequent 
instability in September 2006.  Accordingly, the Board finds 
that this is consistent with "moderate" rather than "severe" 
impairment.  The fact that the veteran, as recently as 
September 2006, also disclosed that he did not experience 
limitations in terms of his daily activities further supports 
the Board's conclusion in this regard.  The preponderance of 
the evidence is against a finding of frequent episodes of 
locking of the left knee with pain and effusion into the 
joint.

Turning to Diagnostic Codes 5260 and 5261, which set forth 
the criteria based on limitation of flexion and extension, 
the Board notes that an April 2004 VA examination report 
showed left knee flexion to 110 degrees, while extension was 
limited to 15 degrees.  Upon VA examination in September 
2006, the veteran had left knee flexion to 90 degrees, while 
extension was zero degrees.  The April 2004 VA examination 
contained complaints of daily pain rated 9/10.  He reported 
daily stiffness of the left knee and flare-ups after walking 
more than 20 feet.  The veteran had difficulty with 
"pivoting turning movements" and was unable to go up and 
down stairs.  His standing and walking were limited to 5 
minutes, and there was guarding with movement.  With 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, 
the Board finds that this clinical evidence supports the 
criteria for a 10 percent rating under Diagnostic Code 5260 
and a 20 percent rating under Diagnostic Code 5261.  As such, 
VAOPGCPREC 9-2004 applies and separate combined evaluations 
for limited flexion and extension are warranted.  Although 
the veteran has consistently experienced pain and 
fatigability with the range of motion testing of the knee, 
such DeLuca factors do not elevate the severity of the 
veteran's left knee disability to a level contemplated by the 
higher ratings under these Codes.

Based on the above, a 10 percent evaluation for limitation of 
left knee flexion is warranted under Diagnostic Code 5260.  A 
20 percent evaluation is warranted for left knee extension 
under Diagnostic Code 5261.  The separate ratings are 
appropriate and conform to VAOPGCPREC 9-2004.  

The evidence of record does not reflect that the veteran has 
received a diagnosis of left knee ankylosis, as is required 
for higher ratings under Diagnostic Code 5256, the evidence 
weighs against his claim under this Code.  

In conclusion, there is no basis for a rating in excess of 20 
percent for chondromalacia patella, left knee (other than 
limitation of flexion and extension), from April 29, 2004.  
Nor is there basis for a rating in excess of 10 percent for 
limited flexion.  However, a separate 20 percent rating is 
warranted for limited extension of the left knee.  The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593  
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his service-connected 
disabilities necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or have caused a 
marked interference with employment or other comparable 
effects.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337  (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim for entitlement to service connection for spina 
bifida is denied. 

New and material evidence having been received, the 
application to reopen the claim for service connection 
degenerative joint disease, right knee, is granted; this 
appeal is granted to this extent only. 

A 10 percent rating for tinea pedis, prior to August 17, 
2001, but no more than 10 percent, is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits

A compensable rating for tinea pedis, from August 17, 2001, 
is denied.

An increased compensable evaluation for bilateral hearing 
loss is denied.

A rating in excess of 10 percent for service-connected left 
knee chondromalacia patella, from October 14, 1999 through 
April 28, 2004, is denied.

A rating in excess of 20 percent for service-connected left 
knee chondromalacia patella, from April 29, 2004, is denied.

A rating in excess of 10 percent for service-connected 
limitation of left knee flexion from April 28, 2004, is 
denied.

A separate 20 percent rating for limitation of left knee 
extension, but no more than 20 percent, is granted from April 
29, 2004.



REMAND

A preliminary review of the record indicates that the 
veteran's claim for right knee degenerative joint disease 
requires additional development.  See 38 C.F.R. § 19.9 
(authorizing the Board to remand a case "[i]f further 
evidence, clarification of the evidence . . . or any other 
action is essential for a proper appellate decision . . . 
.").

The Board finds that, in the February 1997 Form 9, the 
veteran raised a claim of secondary service connection for 
right knee degenerative joint disease.  Although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  See, e.g., Robinson v. Mansfield, 21 Vet App 545 
(2008).  The veteran has not received proper VCAA notice with 
respect to a secondary service connection claim.

The RO should also obtain another medical opinion.  
Specifically, in light of medical opinion evidence of record 
that suggests a potential link between the veteran's right 
knee degenerative joint disease and his in-service motor 
vehicle accident, as well as the veteran's assertion that his 
right knee disability is linked to his service-connected left 
knee disabilities, the RO should send the claims file to a VA 
orthopedist to review the record and provide an opinion on 
the contended causal relationships.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) specific to the claim for 
service connection for right knee 
degenerative joint disease, to include as 
secondary to service-connected left knee 
chondromalacia.  Specifically, the letter 
should: (a) inform the veteran about the 
information and evidence not of record that 
is necessary to substantiate the claim for 
service connection on direct and secondary 
bases; (b) inform the veteran about the 
information and evidence that VA will seek 
to provide; and (c) inform the veteran 
about the information and evidence the 
veteran is expected to provide.   

2. The AMC/RO must also notify the veteran 
and his representative of 38 C.F.R. § 
3.310 and an amendment to that regulation, 
effective October 10, 2006, for the 
purpose of implementing the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3. Provide the veteran with a VA 
orthopedic knee examination to determine 
the nature and approximate onset date 
and/or etiology of any right knee 
disability that is currently present.  The 
claims file and a copy of this remand must 
be provided to the examiner for study and 
it should state in the report of any 
examination that they have been reviewed 
by the examiner.

Following a review of the relevant 
evidence in the claims file and a copy of 
this remand, obtaining a history from the 
veteran, the clinical examination and any 
tests that are deemed necessary, the 
examiner is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any right knee 
disability that is currently 
present, to include degenerative 
joint disease, began during service 
or is etiologically related to any 
incident of active service, to 
include the September 1980 motor 
vehicle accident?

(b) Is it at least as likely as not 
that the veteran's service-connected 
left knee chondromalacia caused or 
aggravated any right knee disability 
that is currently present?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that a right knee 
disability was aggravated by the left knee 
disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected right disability 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner is also requested to provide 
a rationale for any opinion provided.  

4. After completion of any other 
development indicated by the record, the 
AMC/RO must adjudicate the claim for 
service connection for right knee 
degenerative joint disease, to include as 
secondary to service-connected left knee 
chondromalacia.  If any benefit sought 
remains denied, the AMC/RO should issue an 
appropriate SOC and provide the veteran 
and his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


